DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 (claims 18-20 by dependency) recites the limitation “based on the customer identified by the embedded token, determining an associated fraud risk” in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim as there is not previous recitation of a customer being identified by the embedded token.  Line 6 recites “identifying a specific customer associated with the exposed online profile”, but the specific customer is not “identified by the embedded token”.  For purposes of examination, the examiner has interpreted “based on the customer identified by the embedded token” to be “based on the embedded token, determining an associated fraud risk for the specific customer”.
Claim 20 recites the limitation "the plurality of embedded tokens" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 20 has been interpreted as depending from claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7-9, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LINDER, US 2019/0222602.
Re claims 1 and 9:
LINDER teaches a system that implements image recognition to identify fraudulent activity and customer-identified site vulnerabilities, the system comprising:
A data store that manages a catalog of images extracted from one or more external sources [0024] [Figure 2]; and
An image recognition tool comprising a scanning component and a computer processor and further coupled to the data store and programmed to perform the steps of [0075]:
Scanning, via the scanning component, one or more images that are attributed to an entity [0074] [0075];
Extracting forum and post metadata details from the one or more images, wherein the metadata details comprises one or more of: corresponding website, a data and time posted and poster identifier [0074];
Extracting customer information, wherein the customer information comprises one or more of: customer identifier, account identifier, balance and recent transaction [0075];
Determining whether the customer information is attributed to a valid customer [0075]; and
Determining whether there is a fraud risk for the customer [0007] [0075].
Re claims 4 and 12:
LINDER teaches the system and method of claims 1 and 9, wherein the one or more images are from one or more external forums [0024] [0025].
Re claims 5 and 13:
LINDER teaches the system and method of claims 1 and 9, wherein the one or more images are from one or more social media websites [0024] [0025].
Re claims 7 and 15:
LINDER teaches the system and method of claims 1 and 9, wherein the image recognition tool is further programmed to perform the step of:
Responsive to determining whether there is a fraud risk for the customer, determining a mitigation response action [0087].
Re claims 8 and 16:
LINDER teaches the system and method of claims 1 and 9, wherein the image recognition tool is further programmed to perform the step of:
Applying natural language processing (NLP) to text associated with the one or more images to determine content regarding the scanned one or more images [0075]-[0078].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LINDER, US 2019/0222602 in view of MASTRANGELO et al, US 2011/0314550.
Re claims 2-3 and 10-11:
LINDER teaches the system and method of claims 1 and 9, but does not teach the one or more images comprise an embedded token that is substantially undetectable; wherein the embedded token comprises one or more of: a QR code and a web beacon.
MASTRANGELO teaches an image comprising an embedded token that is substantially undetectable, the token comprising a web beacon (i.e., watermark 114 containing an experience ID, IP address, URL, and login name [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of MASTRANGELO in the system and method of LINDER for the purpose of tracing and tracking a source of leaked confidential information (MASTRANGELO [0013]).

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LINDER, US 2019/0222602 in view of FROESSL, US 5,444,840.
Re claims 6 and 14:
LINDER teaches the system and method of claims 1 and 9, but does not teach the one or more images comprise logo, fonts and layouts that are specific to the entity.
FROESSL teaches processing document images wherein one or more images comprise logo, fonts and layouts that are specific to an entity, such as a letterhead having a company logo or initials thereon (column 5, lines 56-61).  The processing includes determining if a logo is present in the image, comparing the logo to known logos from other documents (column 6, lines 4-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of FROESSL in the system and method of LINDER for the purpose of additionally identifying potentially compromised documents based on known company logos.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: VERMA et al, US 2019/0349351 teaches a system for detecting and mitigating risk generated when a user’s log-in credentials are compromised [abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876